Citation Nr: 0719420	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability rating for 
status post radical retro-pubic prostatectomy, rated as 20 
percent disabling before November 7, 2006 and as 60 percent 
disabling as of November 7, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran had active service from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.  

The veteran testified at a Travel Board hearing in December 
2005.  The presiding Board Member is no longer with the 
Board.  By correspondence received April 2007, the veteran 
declined the opportunity to have an additional Board hearing.  
See 38 C.F.R. § 20.707 (2006).  A transcript of the December 
2005 hearing is associated with the claims folder.  

In correspondence received in March 2007, the veteran raised 
a claim for an earlier effective date for the first time and 
attached a letter from his private urologist in support of 
this claim.  There is no indication that the RO has 
adjudicated this claim.  The matter is therefore referred to 
the RO for the appropriate action.    

The case returns to the Board following a remand to the RO in 
September 2006.


FINDINGS OF FACT

1.  The veteran's status post radical retro-pubic 
prostatectomy is manifested by daytime voiding of at least 
once every 2 hours and the use of 2 absorbency pads per day 
with no evidence of renal dysfunction prior to November 7, 
2006.

2.  The veteran's status post radical retro-pubic 
prostatectomy is manifested by daytime voiding of at least 
once every two hours and the use of 5 absorbency pads per day 
with no evidence of renal dysfunction as of November 7, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 
percent, but not in excess thereof, for status post radical 
retro-pubic prostatectomy prior to November 7, 2006 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 
(2006).   

2.  The criteria for a disability rating greater than 60 
percent as of November 7, 2006 for status post radical retro-
pubic prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.115a, 
4.115b, Diagnostic Code 7528 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO assigned an initial disability rating of 20 percent 
for status post radical retro-pubic prostatectomy under 
Diagnostic Code (Code) 7528, malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b.  The note to Code 
7528 states that following cessation of treatment and absent 
any recurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

A 100 percent disability rating is assigned when there is 
renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  An 80 percent disability rating is assigned 
when there is persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

In this case, the veteran underwent surgery for prostate 
cancer in January 2004 with no evidence of any chemotherapy 
thereafter.  His claim for service connection for prostate 
cancer was submitted in October 2004 and service connection 
was eventually awarded, effective in October 2004.  A review 
of the records shows no evidence or allegation of renal 
dysfunction.  Therefore, the disability is rated as voiding 
dysfunction.  The rating schedule for voiding dysfunction 
states that the particular condition will be rated as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  The veteran in this appeal describes urine leakage 
and urinary frequency.   

When rating the disability for urine leakage, a 20 percent 
evaluation is awarded when the disability requires the 
wearing of absorbent materials that must be changed less than 
two times per day.  A 40 percent rating is in order when the 
disability requires the wearing of absorbent materials that 
must be changed two to four times per day.  A maximum 
evaluation of 60 percent is warranted when the disability 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day. 

When rating the disability for urinary frequency, a 20 
percent evaluation is awarded when the daytime voiding 
interval is between one and two hours, or; there is awakening 
to void three to four times per night.  A maximum rating of 
40 percent is in order when the daytime voiding interval less 
than one hour, or; there is awakening to void five or more 
times per night.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 40 percent evaluation for status post 
radical retro-pubic prostatectomy under either urine leakage 
or urinary frequency prior to November 7, 2006.  38 C.F.R. § 
4.3.  The veteran's February 2005 VA genitourinary 
examination indicates daytime voiding of at least once every 
two hours.  Although the veteran reported wearing 4 to 5 
absorbency pads per day prior to the activation of his 
artificial sphincter in December 2004, at the time of the 
February 2005 examination he reported using only 2 absorbency 
pads per day with no diaper.  Here, a 40 percent rating is in 
order because the disability requires the wearing of 
absorbent materials that must be changed 2 times per day.  
However, the Board finds that the overall disability picture 
does not more closely approximate the criteria for a 60 
percent rating before November 7, 2006.  38 C.F.R. § 4.115a.  
That is, the February 2005 VA genitourinary examination and 
the veteran's private medical records yield no evidence of 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day on a regular 
basis.  Id.  

Similarly, the Board finds that the overall disability 
picture for status post radical retro-pubic prostatectomy 
does not more closely approximate the criteria for a 
disability rating greater than 60 percent as of November 7, 
2006. Id.  The November 2006 VA genitourinary examination 
indicates that the veteran urinates once every two hours and 
5 to 6 times during the night.  He now uses 5 absorbency pads 
per day due to leakage.  As noted previously, 60 percent is 
the maximum scheduler rating for voiding dysfunction.  The 
veteran testified at his December 2005 Travel Board hearing 
that he does not suffer from any kidney problems.  There is 
no evidence of clubbing or edema and the veteran's weight had 
been stable over the past 12 months at the time of the 
November 2006 examination.  Thus, there is no evidence of 
renal dysfunction sufficient to warrant a disability rating 
greater than 60 percent.  For these reasons, the Board finds 
that a disability rating greater than 60 percent as of 
November 7, 2006 is not in order. Id.

The Board emphasizes that the veteran specifically requested 
the award of a 100 percent disability rating in his May 2005 
notice of disagreement.  However, the evidence of record 
currently does not warrant any higher evaluation.  If the 
disability picture changes in the future, the veteran is free 
to file a claim for an increased disability rating.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The veteran visits his private urologist 
every six months.  Furthermore, at his December 2005 Travel 
Board hearing, the veteran testified that he retired from 
employment prior to the difficulties with his prostate.  The 
Board notes that the veteran already received a special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. 3.350(a) on account of anatomical loss of a 
creative organ, effective October 28, 2004.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
November 2004, as well as in the August 2005 statement of the 
case and October 2005 and January 2007 supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2005 
statement of the case and October 2005 and January 2007 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  By letter dated November 2004, 
the veteran received specific notice informing him to submit 
all relevant evidence in his possession prior to the April 
2005 rating decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with specific 
notice concerning potential disability ratings and effective 
dates by letters dated September 2006, October 2006, and 
January 2007.  The Board further finds that any deficiency in 
the notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
and multiple VA examinations.  See 38 U.S.C.A. § 5103A(d).  
In addition, the veteran provided private treatment records 
as well as lay evidence in the form of his own written 
statements and testimony at his December 2005 Travel Board 
hearing.  In his September 2005 VA Form 9, the veteran 
indicated that he submitted all of the records needed to 
grant his claim.  As there is no indication of further 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 40 
percent, but not higher, for status post radical retro-pubic 
prostatectomy is granted for the period prior to November 7, 
2006.  

A disability rating greater than 60 percent as of November 7, 
2006 , for status post radical retro-pubic prostatectomy is 
denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


